Name: Commission Regulation (EC) No 1281/2001 of 28 June 2001 establishing the forecast supply balance for sugar for the Azores, Madeira and the Canary Islands provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92 for the period 1 July 2001 to 31 December 2001
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  international trade;  beverages and sugar
 Date Published: nan

 Avis juridique important|32001R1281Commission Regulation (EC) No 1281/2001 of 28 June 2001 establishing the forecast supply balance for sugar for the Azores, Madeira and the Canary Islands provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92 for the period 1 July 2001 to 31 December 2001 Official Journal L 176 , 29/06/2001 P. 0012 - 0013Commission Regulation (EC) No 1281/2001of 28 June 2001establishing the forecast supply balance for sugar for the Azores, Madeira and the Canary Islands provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92 for the period 1 July 2001 to 31 December 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(3), as last amended by Regulation (EC) No 2826/2000, and in particular Articles 3(4) and 7(2) thereof,Whereas:(1) Pursuant to Articles 2 of Regulations (EEC) No 1600/92 and (EEC) No 1601/92, Commission Regulation (EEC) No 2177/92(4), as last amended by Regulation (EC) No 1481/2000(5), sets the forecast supply balance for sugar for the Azores, Madeira and the Canary Islands for the 2000/01 marketing year. Pursuant to those Articles 2, pending the entry into force of the reform of the specific supply arrangements and in order to avoid a break in the application of the specific supply arrangements in force, the supply balance for the period 1 July to 31 December 2001 should be established.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2177/92 is hereby replaced by the Annex hereto as regards the period 1 July to 31 December 2001 of the 2001/02 marketing year.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 173, 27.6.1992, p. 13.(4) OJ L 217, 31.7.1992, p. 71.(5) OJ L 167, 7.7.2000, p. 6.ANNEXQuantities of sugar expressed in terms of tonnes of white sugar as referred to in Article 1 of Regulation (EEC) No 2177/92 for the period 1 July to 31 December 2001>TABLE>